125 F.3d 1282
OREGON NATURAL DESERT ASSOCIATION, Plaintiff-Appellee,v.D. Dean BIBLES, Oregon State Director, Bureau of LandManagement, Defendant-Appellant.
No. 94-35150.
United States Court of Appeals,Ninth Circuit.
Sept. 16, 1997.

On Remand from the United States Supreme Court.  D.C. No. CV-93-00895-MFM.
Before:  SCHROEDER, REINHARDT, and FERNANDEZ, Circuit Judges.


1
In light of the Supreme Court's mandate reversing the judgment of this court, the judgment of the district court is reversed and the case is remanded to the district court with instructions to dismiss the action.  See Bibles v. Oregon Natural Desert Association, --- U.S. ----, 117 S.Ct. 795, 136 L.Ed.2d 825 (1997).